Case 1:18-cr-00070-DKW-KJM Document 416 Filed 06/11/21 Page 1 of 7               PageID #:
                                  2791



                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAI‘I

 UNITED STATES OF AMERICA,                      Case No. 18-cr-00070-DKW-KJM-12

               Plaintiff,                       ORDER CLARIFYING COURT’S
                                                RULING ON DEFENDANT’S
        vs.                                     FIRST MOTION IN LIMINE

 ROBERT DARNELL BEAL,
 aka “OSO,”

               Defendant.


       On May 7, 2021, Defendant Robert Beal filed his First Motion in Limine

 (the “motion”), which sought to exclude from introduction at trial evidence of

 Beal’s prior arrest and conviction for a drug-related crime. After briefing and

 hearing argument on the motion, the Court DENIED it in open court on June 10,

 2021. This order clarifies the Court’s reasoning with respect to that ruling.

                                 RELEVANT FACTS

       Beal, along with several others, is charged in this case with participating in a

 conspiracy, the aim of which was to possess and to possess with the intent to

 distribute various illegal narcotics. Dkt. No. 234 (Count 1). On December 1,

 2020, the Government placed Beal on notice that it intended to introduce at trial

 evidence of his 2002 arrest and 2004 conviction for a drug-related crime to show

 “intent, plan, knowledge, and absence of mistake or accident” in this case, pursuant


                                           1
Case 1:18-cr-00070-DKW-KJM Document 416 Filed 06/11/21 Page 2 of 7             PageID #:
                                  2792



 to Federal Rule of Evidence 404(b). Dkt. No. 265. Beal objected to the

 introduction of this evidence on May 7, 2021 via the motion, Dkt. No. 354, to

 which the Government responded on May 11, 2021, Dkt. No. 367. After hearing

 argument on the motion, the Court orally denied it on June 10, 2021.

                                LEGAL STANDARD

       Federal Rule of Evidence 404(b) provides, in relevant part:

       (b)    Other Crimes, Wrongs, or Acts.

              (1)    Prohibited Uses. Evidence of any other crime, wrong, or
                     act is not admissible to prove a person’s character in
                     order to show that on a particular occasion the person
                     acted in accordance with the character.

              (2)    Permitted Uses. This evidence may be admissible for
                     another purpose, such as proving motive, opportunity,
                     intent, preparation, plan, knowledge, identity, absence of
                     mistake, or lack of accident.

 Evidence is admissible under Rule 404(b) if it “(1) tends to prove a material point

 in issue; (2) is not too remote in time; (3) is proven with evidence sufficient to

 show that the act was committed; and (4) if admitted to prove intent, is similar to

 the offense charged.” United States v. Wells, 879 F.3d 900, 930 (9th Cir. 2018)

 (citing United States v. Beckman, 298 F.3d 788, 794 (9th Cir. 2002)). “Of course,

 the probative value of the evidence must not be ‘substantially outweighed by the

 danger of unfair prejudice.’” United States v. Blitz, 151 F.3d 1002, 1008 (9th Cir.

 1998) (quoting Fed. R. Evid. 403).


                                            2
Case 1:18-cr-00070-DKW-KJM Document 416 Filed 06/11/21 Page 3 of 7             PageID #:
                                  2793



                                    DISCUSSION

       Beal does not dispute that the prior crime the Government seeks to introduce

 satisfies Wells’ “third prong” of 404(b) admissibility. Dkt. No. 354-1 at 6. But he

 disputes that any of the other Wells elements has been met. For instance, Beal

 argues that the prior arrest and conviction do not tend to prove a material point at

 issue in this case, the events are too remote in time, and the conduct underlying the

 prior conviction is not “similar to the offense charged” here. Id. at 3–7. Further,

 he argues that even if the Court finds all four 404(b) admissibility criteria are met,

 the evidence’s probative value is substantially outweighed by the unfair prejudice

 to Beal. Id. at 7–8.

       It is clear that Beal’s prior drug conviction, which appears to have involved

 the seizure of 1.46 kilograms of cocaine at Beal’s then-residence in Albuquerque,

 New Mexico, Dkt. No. 234 at 2–3, tends to prove a material element at issue in this

 case. That is, whether Beal had knowledge of what he is alleged to have possessed

 in Dayton, Ohio in this case. See United States v. Vo, 413 F.3d 1010, 1018 (9th

 Cir. 2005) (“We have consistently held that evidence of a defendant's prior

 possession or sale of narcotics is relevant under Rule 404(b) to issues of intent,

 knowledge, motive, opportunity, and absence of mistake or accident in

 prosecutions for possession of, importation of, and intent to distribute narcotics.”)

 (citation and internal quotation marks omitted)).


                                            3
Case 1:18-cr-00070-DKW-KJM Document 416 Filed 06/11/21 Page 4 of 7                       PageID #:
                                  2794



        On this point, this case bears a striking resemblance to United States v.

 Mehrmanesh, where the Ninth Circuit found it appropriate to admit evidence of the

 defendant’s prior drug conviction because, where the defendant “denied knowing

 the contents of a suitcase that he possessed and had helped acquire, intent was the

 major issue.” 689 F.2d 822, 832 (9th Cir. 1982). Here, the Government has

 proffered evidence—Beal’s responses during a recorded FBI interview—that show

 Beal denying ownership or knowledge of the contents of a black backpack seized

 by law enforcement from an Ohio taxi in which Beal was the only passenger, a

 backpack later found to contain fentanyl. See Dkt. No. 347 at 3. Thus, intent and

 knowledge will likely be “the major issue[s]” for trial. To that end, Beal’s prior

 drug conviction may be introduced for the purpose of demonstrating Beal’s

 knowledge and intent as they pertain to the charged crime. Vo, 413 F.3d at 1018;

 see also Mehrmanesh, 689 F.2d 832.1

        Because the Court is admitting the evidence in question to prove intent, the

 fourth 404(b) criterion must be satisfied. See Wells, 879 F.3d at 930 (“if admitted

 to prove intent,” the evidence must be “similar to the offense charged”). Beal

 argues that his prior offense is not similar to the crime charged here. Dkt. No. 354-




 1
  Should the Government, in fact, introduce evidence of Beal’s prior drug arrest and conviction,
 the Court proposes use of a jury instruction that limits for which purposes the jury may consider
 that evidence. See, e.g., 9th Cir. Mod. Jury Inst. 4.3, found at https://www.ce9.
 uscourts.gov/jury-instructions/sites/default/files/WPD/Criminal Instructions 2021 3.pdf .

                                                 4
Case 1:18-cr-00070-DKW-KJM Document 416 Filed 06/11/21 Page 5 of 7             PageID #:
                                  2795



 1 at 6–7. In particular, Beal points out that his prior arrest and conviction involved

 a different illegal narcotic (cocaine in 2002 and fentanyl here) and that his prior

 conviction involved only drugs in his house, and not a far-flung conspiracy in

 which he served as an alleged courier. Id. Each of these arguments largely miss

 the mark.

       The Ninth Circuit has been explicit that the type of narcotic involved in each

 of the two comparator cases under Rule 404(b) consideration is hardly relevant:

 “[w]hen analyzing the similarity of prior drug crimes under Fed. R. Evid. 404(b),

 we look to the type of activity undertaken, rather than the precise identity of the

 drugs, as the relevant factor.”). Vo, 413 F.3d at 1018. Likewise, the precise

 conduct committed by the defendant need not be identical in both instances: “when

 offered to prove knowledge, the prior act need not be similar to the charged act as

 long as the prior act was one which would tend to make the existence of the

 defendant's knowledge more probable than it would be without the evidence.” Id.

       As discussed above, pursuant to Beal’s October 2002 arrest, 1.46 kilograms

 of cocaine were seized from his residence. Dkt. No. 234 at 2–3. Beal was

 convicted of and sentenced for that crime, and the Government intends to introduce

 at trial publicly-filed documents evidencing these facts. Here, Beal is alleged to

 have possessed and possessed with the intent to distribute a significant amount of

 fentanyl. That cocaine was found in Beal’s home in October 2002 whereas


                                           5
Case 1:18-cr-00070-DKW-KJM Document 416 Filed 06/11/21 Page 6 of 7             PageID #:
                                  2796



 fentanyl was found in a black backpack in Beal’s taxicab in the current case is not

 a material difference. Similarly, that Beal is alleged here to have been in

 possession of the fentanyl as part of a conspiracy is not a significant difference. In

 both cases, he possessed (or is alleged to have possessed) a large amount of an

 illegal narcotic. That is enough for the Court to find the acts were similar enough

 that the prior act “tend(s) to make the existence of the defendant’s knowledge more

 probable than it would be without the evidence.” See Vo, 413 F.3d at 1018.

       Beal’s argument that the prior arrest and conviction are too remote in time to

 bear on the current case, Dkt. No. 354-1 at 4–6, is unavailing and unsupported by

 Circuit precedent. Beal’s conduct underlying his prior conviction occurred roughly

 twelve years before the underlying conduct in the present case. See Dkt. No. 265

 (Beal was arrested on October 28, 2002); Dkt. No. 350 at 2–6 (the Court finding

 Beal’s alleged unlawful conduct in this case occurred on or around December 10,

 2014). This temporal gap does not make the prior conduct inadmissible:

       We have found that a thirteen-year-old conviction is not too remote to
       be admitted under Federal Rule of Evidence 404(b). The remoteness
       of [the defendant’s] conviction does not necessarily preclude
       admissibility, because this court has not identified a particular number
       of years after which past conduct becomes too remote. Thus, if the
       prior act evidence in this case is sufficiently similar to the charged
       conduct it may render it probative despite the passage of time.

 Vo, 413 F.3d at 1018–19. As discussed above, the Court finds that the prior act

 evidence “is sufficiently similar to the charged conduct.” The gap in time between


                                           6
Case 1:18-cr-00070-DKW-KJM Document 416 Filed 06/11/21 Page 7 of 7                  PageID #:
                                  2797



 his prior arrest and conviction and the alleged misconduct here does not change

 that conclusion nor does it render inadmissible that prior arrest and conviction.

       Having found all four criteria for 404(b) admissibility met, the Court

 addresses whether the probative value of the prior act evidence is substantially

 outweighed by any unfair prejudice to Beal. See Blitz, 151 F.3d at 1008; see also

 Fed. R. Evid. 403. Given the fact that intent and knowledge will likely be major

 issues for trial, and the Court can mitigate any perceived unfair prejudice with a

 limiting instruction to the jury regarding how it may and may not consider the prior

 act evidence, the Court finds that the probative value of Beal’s prior drug-related

 arrest and conviction is not substantially outweighed by any possible unfair

 prejudice to him.

                                      CONCLUSION

       For the foregoing reasons, Beal’s First Motion in Limine, Dkt. No. 354, is

 DENIED.

       IT IS SO ORDERED.

       Dated: June 11, 2021 at Honolulu, Hawai’i.

                                         o-c~1~~-c"',?2-_!:w~?',so=."'=n
                                         =                             ~==::----.
                                         United States District Judge




 United States v. Beal, Crim. No. 18-00070-DKW-KJM-12; ORDER
 CLARIFYING COURT’S RULING ON DEFENDANT’S FIRST MOTION
 IN LIMINE


                                             7
